           Case 2:20-cv-01490-KJD-DJA Document 14 Filed 09/11/20 Page 1 of 2




 1 WOLF, RIFKIN, SHAPIRO,
   SCHULMAN & RABKIN, LLP
 2 DOUGLAS M. COHEN, ESQ.
   Nevada Bar No. 1214
 3 DANIEL BRAVO, ESQ.
   Nevada Bar No. 13078
 4 A. JILL GUINGCANGCO, ESQ.
   Nevada Bar No. 14717
 5 3556 E. Russell Road, Second Floor
   Las Vegas, Nevada 89120
 6 Phone: (702) 341-5200 / Fax: (702) 341-5300
   dcohen@wrslawyers.com
 7 dbravo@wrslawyers.com
   ajg@wrslawyers.com
 8
   Attorneys for Plaintiffs, JOHN DOE, as the
 9 father of JANE DOE, his minor daughter;
   JANET DOE, as the mother of JANE DOE, her
10 minor daughter; and JANE DOE, individually

11
                                UNITED STATES DISTRICT COURT
12
                                    DISTRICT OF NEVADA
13
   JOHN DOE, as the father of JANE DOE, his        Case No. 2:20-cv-01490-KJD-DJA
14 minor daughter; JANET DOE, as the mother
   of JANE DOE, her minor daughter; and JANE
15 DOE, individually,
                                                   ORDER TO CONTINUE PLAINTIFFS’
16                Plaintiffs,                      OPPOSITION BRIEF DEADLINE FOR
                                                   DEFENDANTS’ MOTION TO DISMISS
17         vs.                                     [ECF NO. 7]
18 EQUIPO ACADEMY; ESTELLA SPAINE;                 (FIRST REQUEST)
   BENJAMIN SALKOWE; JOHN DOES I-X,
19 inclusive; and ROE CORPORATIONS I-X,
   inclusive;
20
                  Defendants.
21

22         Plaintiffs, JOHN DOE, as the father of JANE DOE, his minor daughter; JANET DOE, as
23 the mother of JANE DOE, her minor daughter; and JANE DOE, individually (collectively,

24 “Plaintiffs”) and Defendants, EQUIPO ACADEMY; ESTELLA SPAINE; and BENJAMIN

25 SALKOWE (collectively, “Defendants”), by and through their respective counsel of record,

26 hereby stipulate and agree to continue Plaintiffs’ Opposition Brief deadline for Defendants’

27 Motion to Dismiss filed on August 28, 2020 [ECF No. 7] from September 11, 2020 to September

28 18, 2020.
           Case 2:20-cv-01490-KJD-DJA Document 14 Filed 09/11/20 Page 2 of 2




 1         Plaintiffs request the deadline to file their Opposition Brief for Defendants’ Motion to

 2 Dismiss to be continued one week due to staffing issues as a result of Covid-19, the long Labor
 3 Day weekend, and other personal events.
 4
 5      DATED this 10th day of September, 2020.     DATED this 10th day of September, 2020.

 6      WOLF, RIFKIN, SHAPIRO,                      OLSON, CANNON, GORMLEY &
        SCHULMAN & RABKIN, LLP                      STOBERSKI
 7
 8      By: /s/ Douglas M. Cohen                    By: /s/ Stephanie Zinna
           DOUGLAS M. COHEN, ESQ.                      STEPHANIE ZINNA, ESQ.
 9         Nevada Bar No. 1214                         Nevada Bar No. 11488
           DANIEL BRAVO, ESQ.                          9950 W. Cheyenne Avenue
10         Nevada Bar No. 13078                        Las Vegas, Nevada 89129
           A. JILL GUINGCANGCO, ESQ.                   Phone: (702) 384-4012
11         Nevada Bar No. 14717                        Facsimile: (702) 383-0701
           3556 E. Russell Road, Second Floor          Email: jolson@ocgas.com
12         Las Vegas, Nevada 89120                     Email: szinna@ocgas.com
           Phone: (702) 341-5200
13         Facsimile: (702) 341-5300                     Attorneys for Defendants, EQUIPO
           Email: Dcohen@wrslawyers.com                  ACADEMY, ESTELLA SPAINE, and
14         Email: Dbravo@wrslawyers.com                  BENJAMIN SALKOWE
           Email: ajg@wrslawyers.com
15
            Attorneys for Plaintiffs, JOHN DOE,
16          as the father of JANE DOE, his minor
            daughter; JANET DOE, as the mother
17          of JANE DOE, her minor daughter;
            and JANE DOE, individually
18
19
20                                              ORDER

21                                      IT IS SO ORDERED.

22
23                                              _______________________________________
                                                UNITED STATES DISTRICT COURT JUDGE
24
25                                                       9/11/2020
                                                Dated: ________________
26
27
28

                                                   -2-
